Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Betti on 08/24/2022.

The application has been amended as follows: 
	Cancel claim 3.


	Amend claim 1 as follows:

	In claim 1, line 6, replace —(b)  at least one endogenous or exogenous— with  —(b)  at least one exogenous—.

	Amend claim 4 as follows:
	
	In claim 4, line 1, replace —claim 3— with —claim 1—.


	Amend claim 10 as follows:

	In claim 10, line 1, replace —wherein dehydrogenase— with —wherein the dehydrogenase—.

	
Amend claim 11 as follows:

	In claim 11, lines 1-2, replace —alcohol dehydrogenase (NADP+) (EC number 1.1.1.2). — with —alcohol dehydrogenase NADPH. —.

	Amend claim 12 as follows:
	In claim 12, lines 1-2, replace —alcohol dehydrogenase (NADH+) (EC number 1.1.1.1). — with —alcohol dehydrogenase NADH. —.
	


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
“To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art.” MPEP 2142.
The Office Action dated 03/26/2021 in parent application U.S. Ser. No. 16/806,728 is incorporated herein by reference.
	As discussed in the Office Action referenced above, Miller et al. (Biochemistry (2014): 4635-47) (see IDS) teach that the MfnB protein taught therein ((5-formylfuran-3-yl)methyl phosphate synthase) has activity to produce the phosphorylated analog of 4-HMF that can be converted to 4-HMF through the action of an alkaline phosphatase in vitro.  Miller et al., page 4640, bridging column.  While 5-HMF as producible by fermentation of a recombinant microorganism is well-established in the art (see, e.g. Van Spronsen et al., U.S. 2016/0145662 A1), the evidence of record indicates that no microorganism modified to produce either 4-HMF or 2,4-FDME has been reported in the prior art.  
	While, as discussed, Miller et al. report the production of 4-HMF in vitro through the action of a (5-formylfuran-3-yl)methyl phosphate synthase MfnB and an alkaline phosphatase, the prior art and evidence of record does not directly indicate that 5-formylfuran-3-yl)methyl phosphate can be dephosphorylated effectively in vivo within a cell in view of the production of similar products including 4-HMF not involving a dephosphorylation step.  As such, the prior art of record is not deemed to sufficiently suggest the possibility of producing 4-HMF and the further reduced product 2,4-FDME in a recombinant microorganism through action of a (5-formylfuran-3-yl)methyl phosphate synthase.
	A prior art search revealed that 2,4-FDME is not a highly reported compound in the prior art.  Deng et al. (Linked strategy for the production of fuels via formose reaction, Sci. Reports 3 (2013): 1244), Fig. 4a, reports production of 2,4-FDME by hydrogenation of 4-HMF as an intermediate for production of 2,4-dimethylfuran as a liquid transportation fuel.
	The claims of U.S. 11,339,414 and copending claims in application Ser Nos. 17/219,792, 17/545,616 and 17/750,293 have been reviewed and no rejection for obviousness-type double patenting is considered to be warranted since those claims do not recite 2,4-FDME.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652